       Case 2:19-cr-00077-JAM Document 30 Filed 01/22/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN # 282400
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     CHRISTOPHER OWEN BALLEZ
 7
 8                               IN THE UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                   )   Case No. 2:19-CR-00077-JAM
11                                               )
                        Plaintiff,               )   STIPULATION AND ORDER
12                                               )   TO CONTINUE STATUS CONFERENCE
     vs.                                         )   AND EXCLUDE TIME
13                                               )
     CHRISTOPHER OWEN BALLEZ,                    )   Date: January 26, 2021
14                                               )   Time: 9:30 a.m.
                        Defendant.               )   Judge: Hon. John A. Mendez
15                                               )
                                                 )
16
17           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
18   Attorney, through James Conolly, Attorney for Plaintiff and Heather Williams, Federal
19   Defender, through Assistant Federal Defender Jerome Price, Attorney for Defendant Christopher
20   Owen Ballez, that the Status Conference scheduled for January 26, 2021 may be vacated
21   and continued to March 9, 2021.
22           The government has made a plea offer. The parties have been engaged in plea
23   negotiations which has led to a revised offer. This continuance would permit defense counsel the
24   time needed to review the edits made to the plea offer in detail with Mr. Ballez, discuss its
25   requirements, and finalize the plea. The COVID-19 pandemic, which has prevented defense
26   counsel from meeting with his client in person, has made it more difficult to be able to discuss
27   the plea with Mr. Ballez. In addition, if Mr. Ballez does not accept the plea, defense counsel
28   would need the additional time to investigate defenses, conduct research, prepare filings, and

      Stipulation and Order to Continue Status        -1-          United States v. Ballez, 2:19-cr-00077-JAM
      Conference and Exclude Time
       Case 2:19-cr-00077-JAM Document 30 Filed 01/22/21 Page 2 of 3


 1   generally prepare for trial.

 2           Based upon the foregoing, the parties agree time under the Speedy Trial Act should be

 3   excluded from this order’s date through and including March 9, 2021, pursuant to 18 U.S.C.

 4   §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local Code T4

 5   based upon continuity of counsel and defense preparation.

 6
                                                 Respectfully submitted,
 7
 8                                               HEATHER E. WILLIAMS
                                                 Federal Defender
 9
     Date: January 22, 2021                      /s/ Jerome Price           _
10                                               JEROME PRICE
                                                 Assistant Federal Defender
11                                               Attorney for Defendant
                                                 CHRISTOPHER OWEN BALLEZ
12
13
14   Date: January 22, 2021                      McGREGOR W. SCOTT
                                                 United States Attorney
15
                                                 /s/James Conolly
16                                               JAMES CONOLLY
                                                 Assistant U.S. Attorney
17
                                                 Attorney for Plaintiff
18
19
20
21
22
23
24
25
26
27
28


      Stipulation and Order to Continue Status      -2-          United States v. Ballez, 2:19-cr-00077-JAM
      Conference and Exclude Time
       Case 2:19-cr-00077-JAM Document 30 Filed 01/22/21 Page 3 of 3


 1                                               ORDER

 2           IT IS HEREBY ORDERED, the Court, having received and considered the parties’

 3   stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as

 4   its order. The Court specifically finds the failure to grant a continuance in this case would deny
 5   counsel reasonable time necessary for effective preparation, taking into account the exercise of
 6   due diligence. The Court finds the ends of justice are served by granting the requested
 7   continuance and outweigh the best interests of the public and defendant in a speedy trial.
 8           The Court orders the time from the date the parties stipulated, up to and including March
 9   9, 2021, shall be excluded from computation of time within which the trial of this case must be
10   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv)
11   [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It is further
12   ordered the January 26, 2021 Status Conference shall be continued until March 9, 2021, at
13   9:30 a.m.
14
15   IT IS SO ORDERED.
16
17   DATED: January 22, 2021                             /s/ John A. Mendez
                                                         THE HONORABLE JOHN A. MENDEZ
18                                                       UNITED STATES DISTRICT COURT JUDGE
19
20
21
22
23
24
25
26
27
28


      Stipulation and Order to Continue Status           -3-       United States v. Ballez, 2:19-cr-00077-JAM
      Conference and Exclude Time
